DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sump 278 and printed circuit board 322.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0051], line 8: refers to FIG. 15, however, there is no FIG. 15 in the Drawings.
Paragraph [0059], line 2: “liner 320” should read -liner 120-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the gardening appliance" in line.  There is insufficient antecedent basis for this limitation in the claim. The preamble of claim 14 recites “a lighting system for a gardening appliance.” The “gardening appliance” in the preamble is not recited positively (it is functional), but in line 1 of claim 14, the claim starts to further describe the gardening appliance in detail (‘the gardening appliance’). Because this is the first time “the gardening appliance” is being positively introduced, there is insufficient antecedent basis for this limitation in the claim.
Because of the said lack of antecedent basis issue stated above, it raises a question of does the lighting system require the gardening appliance? Alternatively, does the gardening appliance require a lighting system? Therefore, it is unclear and indefinite what the metes and bounds of the claim are.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 5862628 A) in view of Shelor (US 10112814 B1).
Regarding claim 1, Takashima discloses a gardening appliance (Figure 1), comprising: 
a liner positioned within a cabinet and defining a grow chamber (Figures 1-2, Col. 6 lines 33-44; enclosing assembly 32 is insulated i.e. some kind of liner); 
a grow module rotatably mounted within the liner (Figure 2, Col. 5 lines 14-28; rotating drum cylinder 22), the grow module dividing the grow chamber into a plurality of grow chambers (Figure 2, Col 5 line 65 – Col. 6 line 17; sector plates 52 dividing into growth sectors 50); 
a first lighting assembly positioned within the liner adjacent a first grow chamber of the plurality of grow chambers (Figure 2, Col. 5 lines 34-51; first illumination lamp 42); 
a second lighting assembly positioned within the liner adjacent a second grow chamber of the plurality of grow chambers (Figure 2, Col. 5 lines 34-51; second illumination lamp 42); and 
a controller operably coupled to the first lighting assembly and the second lighting assembly, the controller being configured to operate each of the first lighting assembly and the second lighting assembly based on needs of plants located within the first grow chamber and the second grow chamber (Col. 9 lines 4-25; control assembly 35 comprised of control panel 30 controls intensity of lamps 42 to provide optimal growing conditions).
Takashima does not disclose the controller being configured to operate each of the first lighting assembly and the second lighting assembly independently.
Shelor teaches a horticulture system utilizing a plurality of LEDs wherein the controller being configured to operate each of the LEDs independently (Col. 6 line 57 - Col. 7 line 22; PLC 176 separately controls each LED based on growth factors required).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the grow chamber of Takashima with the independently controllable lights as taught by Shelor in order to best accommodate the plant growth factors needed to generate the greatest plant growth (Shelor: Col. 7 lines 17-22).
Regarding claim 2, Takashima as modified above teaches wherein each of the first lighting assembly and the second lighting assembly comprises one or more elongated lighting boards that extend along an axial direction (Figures 1-2, Col. 5 lines 34-51; illumination lamps 42 extend vertically).
Regarding claim 3, Takashima as modified above teaches wherein the one or more elongated lighting boards are spaced apart along a circumferential direction along substantially an entire arc length of the liner (Figures 1-2; illuminations lamps 42 are spaced apart within enclosing assembly 32).
Regarding claim 7, Takashima as modified above does not explicitly teach wherein the first lighting assembly and the second lighting assembly comprises at least one of a white light emitting diode or a red light emitting diode. 
Shelor teaches the plurality of LEDs comprising at least one of a white light emitting diode or a red light emitting diode (Col. 6 line 57 - Col. 7 line 22; may include red LEDs).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the grow chamber of Takashima with the red LEDs taught by Shelor in order to generate the greatest plant growth based on the needs of the plants (Shelor: Col. 7 lines 17-22).
Regarding claim 8, the modified reference teaches the limitations of claim 1 and further Shelor teaches wherein the controller is configured to independently regulate a wavelength and an intensity of the first lighting assembly and the second lighting assembly (Col. 6 line 57 - Col. 7 line 22; PLC 176 separately controls each LED in terms of light color [wavelength] and intensity).
Regarding claim 9, Takashima as modified above teaches wherein the liner defines a front display opening, and wherein the grow module blocks view of the first grow chamber and the second grow chamber from the front display opening (Figure 1; front opening can only see the grow sector 50 that is facing forward, blocking the rest of the plurality of grow sectors).
Regarding claim 10, Takashima as modified above teaches wherein the liner is around the grow module (Figured 1-2; enclosing assembly 32 surrounds rotating drum cylinder 22), and wherein the first lighting assembly and the second lighting assembly are within the liner and are oriented such that light is directed normal to the liner (Figure 2; illumination lamps 42 are directed normal to the enclosing assembly 32).
Takashima does not teach the liner being curved. It would have been an obvious for a person having ordinary skill in the art before the effective filing date to make the different portions of the liner of whatever form or shape was desired or expedient, such as being curved to accommodate a cylindrical shaped grow chamber. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	Takashima as modified above discloses the claimed invention except for the first and second lighting assemblies being mounted to the liner. It would have been obvious to one having ordinary skill in the art before the effective filing date to locate the lamps on the liner in order to better illuminate the plants within the chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 11, Takashima as modified above discloses the claimed invention except for wherein the grow module divides the grow chamber into three grow chambers, each of the three grow chamber spanning 120 degrees of the grow chamber in a circumferential direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize three grow chambers, each of the three grow chamber spanning 120 degrees of the grow chamber in a circumferential direction in order to better accommodate the amount and size of plants being grown in the chamber, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).	
Regarding claim 13, Takashima as modified above teaches further comprising: a fan assembly for directing a flow of cooling air over the first lighting assembly and the second lighting assembly (Figure 5, Col. 8 line 54 – Col. 9 line 3; central fan 126 located at the top of grow chamber above illumination lamps 42).
Regarding claim 14, Takashima discloses a lighting system for a gardening appliance Figures 1-2), the gardening appliance comprising: 
a liner positioned defining a grow chamber (Figures 1-2, Col. 6 lines 33-44; enclosing assembly 32 is insulated i.e. some kind of liner); and 
a grow module rotatably21502624US0 1/HUSA-1239 mounted within the liner (Figure 2, Col. 5 lines 14-28; rotating drum cylinder 22) and dividing the grow chamber into a first grow chamber and a second grow chamber (Figure 2, Col 5 line 65 – Col. 6 line 17; sector plates 52 dividing into growth sectors 50); 
the lighting system comprising: a first lighting assembly positioned within the liner adjacent the first grow chamber (Figure 2, Col. 5 lines 34-51; first illumination lamp 42); 
a second lighting assembly positioned within the liner adjacent the second grow chamber (Figure 2, Col. 5 lines 34-51; second illumination lamp 42); and 
a controller operably coupled to the first lighting assembly and the second lighting assembly, the controller being configured to operate each of the first lighting assembly and the second lighting assembly based on needs of plants located within the first grow chamber and the second grow chamber (Col. 9 lines 4-25; control assembly 35 comprised of control panel 30 controls intensity of lamps 42 to provide optimal growing conditions).
Takashima does not disclose the controller being configured to operate each of the first lighting assembly and the second lighting assembly independently.
Shelor teaches a horticulture system utilizing a plurality of LEDs wherein the controller being configured to operate each of the LEDs independently (Col. 6 line 57 - Col. 7 line 22; PLC 176 separately controls each LED based on growth factors required).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the grow chamber of Takashima with the independently controllable lights as taught by Shelor in order to best accommodate the plant growth factors needed to generate the greatest plant growth (Shelor: Col. 7 lines 17-22).
Regarding claim 15, Takashima as modified above teaches wherein each of the first lighting assembly and the second lighting assembly comprises one or more elongated lighting boards that extend along an axial direction (Figures 1-2, Col. 5 lines 34-51; illumination lamps 42 extend vertically) and are spaced apart along a circumferential direction along substantially an entire arc length of the liner (Figures 1-2; illuminations lamps 42 are spaced apart within enclosing assembly 32).
Regarding claim 18, Takashima as modified above does not explicitly teach wherein the first lighting assembly and the second lighting assembly comprises at least one of a white light emitting diode or a red light emitting diode. 
Shelor teaches the plurality of LEDs comprising at least one of a white light emitting diode or a red light emitting diode (Col. 6 line 57 - Col. 7 line 22; may include red LEDs).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the grow chamber of Takashima with the red LEDs taught by Shelor in order to generate the greatest plant growth based on the needs of the plants (Shelor: Col. 7 lines 17-22).
Regarding claim 19, the modified reference teaches the limitations of claim 1 and further Shelor teaches wherein the controller is configured to independently regulate a wavelength and an intensity of the first lighting assembly and the second lighting assembly (Col. 6 line 57 - Col. 7 line 22; PLC 176 separately controls each LED in terms of light color [wavelength] and intensity).
Regarding claim 20, Takashima as modified above teaches wherein the liner is around the grow module (Figured 1-2; enclosing assembly 32 surrounds rotating drum cylinder 22), and wherein the first lighting assembly and the second lighting assembly are within the liner and are oriented such that light is directed normal to the liner (Figure 2; illumination lamps 42 are directed normal to the enclosing assembly 32).
Takashima does not teach the liner being curved. It would have been an obvious for a person having ordinary skill in the art before the effective filing date to make the different portions of the liner of whatever form or shape was desired or expedient, such as being curved to accommodate a cylindrical shaped grow chamber. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	Takashima as modified above discloses the claimed invention except for the first and second lighting assemblies being mounted to the liner. It would have been obvious to one having ordinary skill in the art before the effective filing date to locate the lamps on the liner in order to better illuminate the plants within the chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 4-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 5862628 A) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Barber et al. (US 11375595 B2).
Regarding claim 4, Takashima as modified above does not explicitly teach wherein at least one of the first lighting assembly or the second lighting assembly comprises one or more ultraviolet lights.
Barber teaches a plant growth lighting system wherein at least one of the first lighting assembly or the second lighting assembly comprises one or more ultraviolet lights (Col. 19 lines 20-43; grow lamp fixture uses UV-A and UV-B light).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the grow chamber of Takashima with the ultraviolet light as taught by Barber in order to appropriately provide the plants with the lighting to achieve optimal growth.
Regarding claim 5, the modified refence teaches the limitations of claim 4 and further Barber teaches a plant growth lighting system wherein the one or more ultraviolet lights generate ultraviolet-A and ultraviolet-B light (Col. 19 lines 20-43; grow lamp fixture uses UV-A and UV-B light).
Regarding claim 6, the modified reference teaches the limitations of claim 5 and further Barber teaches wherein the controller is configured to independently regulate the ultraviolet-A and the ultraviolet-B light (Col. 19 lines 20-43; can adjust the percentages of UV-A and UV-B to achieve optimal growth for plants being grown).
Regarding claim 16, Takashima as modified above does not explicitly teach wherein at least one of the first lighting assembly or the second lighting assembly comprises one or more ultraviolet lights.
Barber teaches a plant growth lighting system wherein at least one of the first lighting assembly or the second lighting assembly comprises one or more ultraviolet lights (Col. 19 lines 20-43; grow lamp fixture uses UV-A and UV-B light).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the grow chamber of Takashima with the ultraviolet light as taught by Barber in order to appropriately provide the plants with the lighting to achieve optimal growth.
Regarding claim 17, Takashima as modified above does not teach wherein the one or more ultraviolet lights generate ultraviolet-A and ultraviolet-B light and may be independently regulated.
Barber teaches a plant growth lighting system wherein the one or more ultraviolet lights generate ultraviolet-A and ultraviolet-B light and may be independently regulated (Col. 19 lines 20-43; can adjust the percentages of UV-A and UV-B to achieve optimal growth for plants being grown).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the grow chamber of Takashima with the UV-A and UV-B light as taught by Barber in order to appropriately provide the plants with the lighting to achieve optimal growth.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 5862628 A) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Freeman (US 4146993 A).
Regarding claim 12, Takashima as modified above does not teach wherein the controller is configured to rotate the grow module between about every four to twelve hours.
Freeman teaches a rotating turntable and a lighting system wherein wherein the controller is configured to rotate the grow module between about every ½ to 3 hours (Col. 4 line 57 – Col. 5 line 7; turntable 72 stays stationary for ½ to 3 hours and then rotates to a new position).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the grow chamber of Takashima with the stationary time periods in between rotation as taught by Freeman in order to ensure that sufficient light at varying angles reaches the plant to optimize growth.
Takashima as modified above by Shelor and Freeman discloses the claimed invention except for the grow module rotating about every four to twelve hours.  It would have been obvious to one having ordinary skill in the art before the effective filing date to slightly increase the stationary time duration to at least four hours before rotation in order to even further ensure that sufficient light at varying angles reaches the plant to optimize growth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fyvolent (US 20190133064 A1), Sperry (US 20200037526 A1), McGowan (US 20170265408 A1), and Takashima (US 5617673 A). The references listed all relate to a grow chamber with a rotating grow module and controllable lighting elements which is directly relevant to the present claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642